Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered April 2, 1987, convicting him of attempted murder in the first degree (two counts), criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We agree with the defendant that the trial court should not have engaged in an ex parte communication with the prosecutor concerning the admissibility of certain evidence relevant to the case (see, People v Paul, 140 AD2d 884; People v Rutkowsky, 69 AD2d 869). However, our review of the record discloses no prejudice to the defendant and the fairness of the trial was clearly not affected. The trial court did not arrive at a decision as to the admissibility of the evidence with respect to which the prosecutor sought an advance ruling until the matter had been aired in court and the defense counsels had been given an opportunity to present their arguments. Accordingly, reversal is not warranted.
We have considered the defendant’s remaining contentions and conclude that they do not warrant reversal. Bracken, J. P., Lawrence, Eiber and Rosenblatt, JJ., concur.